Citation Nr: 1514484	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  13-00 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a right shoulder sprain and degenerative joint disease, status post surgery.

2.  Entitlement to service connection for a left shoulder disability.


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to November 1978.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

FINDINGS OF FACT

1.  The most probative evidence indicates that the Veteran's current right shoulder sprain and degenerative joint disease are not related to service.

2.  The most probative evidence indicates that the Veteran's current left shoulder disability is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for right shoulder sprain and degenerative joint disease have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

2.  The criteria for establishing service connection for a left should disability have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).


The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  In this case, compliant VCAA notice was provided by letter dated in October 2011.  

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service VA treatment records, private treatment records, and VA examination reports.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131; 38 C.F.R. 
§ 3.303 (2014).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In an October 2011 statement, the Veteran asserted that he injured both of his shoulders after falling when his service-connected left knee buckled.  

As an initial matter, the Veteran does not contend and the evidence does not reflect that his shoulder disabilities arose in service or are otherwise related to service.  In this regard, service treatment records do not include any reports, diagnosis, or treatment of any shoulder disabilities or symptoms during service.  Additionally, there is no evidence that the Veteran developed shoulder arthritis to a degree of 10 percent within one year from the date of termination of such service.  

Turning to the Veteran's claim for secondary service connection, the evidence of record does not support the Veteran's assertions that his shoulders were injured after falling when his left knee buckled.  While the Veteran did report a six month history of left knee instability in September 2011, this report post-dates the Veteran's numerous reported injuries to his shoulders.  Specifically, treatment records indicate that the Veteran has reported several injuries causing him shoulder pain including:  falling over a cart in the workplace in September 2000 (as reported during private treatment in October 2000); another fall in the workplace in December 2000 (as reported in private treatment notes from December 2000); tripping over a garden  hose and landing on his left shoulder (as reported during VA treatment in January 2004, February 2004, June 2004, and December 2006); falling on his right shoulder while mowing his lawn in July 2007; a right shoulder dislocation caused by reaching overhead in July 2007; slipping on a step getting out of a hot tub and injuring his right shoulder (as reported in VA treatment records from November 2009, August 2010, September 2010, and previously reported as having caused a back injury in July 2009); and a motor vehicle accident in November 2010 after which he "did a number" on his right shoulder changing a tire (as reported in VA treatment records from December 2010).  




Furthermore, private and VA treatment records do not contain reports or findings of left knee instability until November 2010, which, as previously noted, is after most of the Veteran's reported shoulder injuries.  To the contrary, in June 2007 a VA clinician noted no instability of the left knee.  Additionally, while receiving VA physical therapy in February 2008 the Veteran was noted as having independent movement with no gait problems.  Subsequently, while receiving treatment in November 2008, the Veteran denied falling in the last year, and while receiving VA treatment in March 2009, the Veteran reported that he had not had any falls in the past six months.  Accordingly, the Board does not find the Veteran's assertion as to the cause of his fall his not persuasive.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).

Moreover, the medical evidence of record does not support the Veteran's assertion that his current shoulder disabilities are caused by his service-connected left knee.  The Veteran was afforded a VA joint examination in November 2011 to assist in determining the etiology of his shoulder disabilities.  After reviewing the claims file and examining the Veteran, the examiner opined that the Veteran's right and left shoulder disabilities were not caused by or a result of his service-connected left knee disability.  In support of her opinion, the November 2011 examiner noted the other possible causes for the Veteran's shoulder disabilities and falls including:  his history of trips and falls unrelated to his left knee; the Veteran's reported ingestion of eight shots of whiskey daily; and the Veteran's non-service-connected diabetic peripheral neuropathy and orthostatic hypotension.

The Board finds that the opinion of the 2011 VA examiner is highly probative as      it was rendered following review of the record, examination of the Veteran, and provides a detailed rationale for the conclusion reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Moreover, this opinion is consistent with an October 2010 examination wherein the examiner found that the Veteran's right "shoulder was injured most likely by other means than his claimed fall, and [] his left knee has no other likely relationship to his [right] shoulder."  The Veteran has not alleged that  his shoulder disabilities have been worsened by a service-connected left knee disability for reasons other than as a result of the claimed fall, nor is there any competent evidence that suggests such.

Although the Veteran is competent to report symptoms or events he experienced in relation to his shoulder disabilities, he has not shown that he has specialized training sufficient to render an opinion on the etiology of his currently diagnosed shoulder disabilities.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335-36 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board therefore finds the opinion of the 2011 VA examiner to be significantly more probative than the Veteran's lay assertion as to the relationship between his current shoulder disabilities and his service.
	
In sum, the Veteran does not allege and the probative evidence does not show that his shoulder disabilities are related to service, and the most probative evidence of record is against the claim for service connection for the shoulder disabilities as secondary to service-connected left knee disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and service-connection for right and left shoulder disabilities is denied.

In reaching the above conclusions the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Entitlement to service connection for a right shoulder sprain and degenerative joint disease, status post surgery, is denied.

Entitlement to service connection for a left shoulder disability is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


